On March 2,2000, the Defendant was sentenced to ten (10) years in • the Montana Women's Prison, with five (5) years suspended.
On September 22, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Everett Riggs. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed, with the added condition of the probationary portion of the sentence that the defendant enroll in, and successfully complete, a regimen of Financial Management Counseling, to be approved by her Probation Officer, at the defendant's expense.
Hon. Russell C. Fagg, District Court Judge